Citation Nr: 0723925	
Decision Date: 08/02/07    Archive Date: 08/15/07

DOCKET NO.  05-24 634A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected degenerative changes of the 
cervical spine.

2.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected degenerative changes of the 
thoracic spine.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to April 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire in January 2004 and January 2005.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

During his March 2007 video conference hearing, the veteran 
reported ongoing treatment at Elliot Hospital in Manchester.  
This treatment was noted to encompass steroid injections to 
the spine.  The veteran specified that these injections were 
not localized to a specific area but were made depending on 
"where the pain is at the time."  Specific injections were 
noted at L5 and one-third of the way down the neck, with the 
most recent in February 2007.  Records of such treatment are 
pertinent to the veteran's claims for higher initial 
evaluations and will need to be obtained prior to a final 
Board adjudication of those claims.  38 C.F.R. § 3.159(c).

As further adjudication of the veteran's initial evaluation 
claims may substantially affect his claim of entitlement to 
TDIU, that claim will need to be deferred pending the 
requested evidentiary development.  See Harris v. Derwinski, 
1 Vet. App. 180, 183 (1991) (two issues are "inextricably 
intertwined" when they are so closely tied together that a 
final Board decision on one issue cannot be rendered until 
the other issue has been considered).  

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A, the need 
for additional evidence regarding his 
claim.  The letter must inform the 
veteran about the information and 
evidence that is necessary to 
substantiate the claim, notify him of the 
type of evidence that VA will seek to 
provide, inform him of the type of 
evidence that he is expected to provide, 
and request that he provide any and all 
relevant evidence currently in his 
possession.  

The veteran should specifically be 
requested to complete a signed release 
form for records of medical treatment 
from Elliot Hospital in Manchester.

Additionally, the veteran should be 
notified that, in cases where service 
connection is granted, both a disability 
evaluation and an effective date for that 
evaluation will be granted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  If a signed release form is obtained, 
a request for medical records of the 
veteran from Elliot Hospital should be 
made.  All records obtained pursuant to 
this request must be included in the 
veteran's claims file.  If the search for 
such records has negative results, 
documentation to that effect should be 
included in the claims file.

3.  After completion of the requested 
development, as well as any other 
development indicated by the veteran's 
response to the VCAA letter, his claims 
of entitlement to higher initial 
evaluations for his cervical and thoracic 
spine disorders and entitlement to TDIU 
should be readjudicated.  If the 
determination of any of these claims 
remains less than fully favorable to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  


_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

